Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SIX—
District of Huron & Detroit ss—Thomas Jones was attached to answer unto Robert Abbott in a plea of Trespass on the Case whereupon the said Robert by E Brush his Attorney Complains For that where as on the Second day of July in the year of our Lord one thousand eight hundred three to wit at Detroit aforesaid a certain discourse was had and moved by and between the said Thomas and the Said Robert of and concerning the Sale and delivery of a Certain Negro Wench of the Name of Mary the property of the said Robert by the said Robert to the said Thomas in and by which said discourse it was concluded and agreed upon by and between the said Robert and the said Thomas that the said Robert Should Sell and deliver to the Said Thomas the aforesaid Mary the property of the Said Robert as aforesaid and that the Said Thomas in consideration thereof should pay or cause to be paid unto the Said Robert for the Said Mary the Sum of two hundred dollars lawful money of the United States when he the Said Thomas Should be thereunto afterwards requested. And the Said Robert avers that after the making and entering into the aforesaid agreement in form aforesaid *22towit on the first day of August in the year aforesaid towit at Detroit aforesaid he did Sell and deliver to the Said Thomas the aforesaid Mary for the Sum of two hundred dollars as aforesaid which he the Said Thomas did then and there accept of and promis to pay for when he the Said Thomas should be thereto afterwards requested and the Said Robert avers that afterwards towit on the Same day and year last aforesaid towit at Detroit aforesaid he requested and demanded of the said Thomas to pay and satisfy him the aforesaid Sum of two hundred dollars lawful money as aforesaid according to the tenor and purport of his aforesaid agreement.
Yet the Said Thomas not regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the Said Robert in this behalf hath not as yet paid the Said Robert the Said Sum of two hundred dollars as aforesaid or any part thereof altho so to do he the said Thomas was requested by the said Robert afterwards towit on the same day and year aforesaid and'often afterwards towit at Detroit aforesaid but he to pay the same hath hitherto entirely refused and still doth refuse to the damage of the said Robert as he says four hundred dollars and thereof to recover the same with costs &c he brings suit &c and hath Pledges towit. Jn° Doe & Richd Roe—
District of H & D—ss. Robert Abbott puts in his place E. Brush his Atty against Thomas Jones in the plea aforesaid—
And the said Thomas Jones comes and defends the wrong & injury when &c and says that he never promised and assumed in manner and form as the said Robert hath above aledged, and of this he puts himself on his country—
Sol Sibley
Atty for defn
and the ptfF likewise By E Brush his Atty
Michigan towit Thomas Jones puts in his place Sol. Sibley his atty in defense of the above cause &c
the above plea filed in Court 6th octber 1806
Peter Audrain Clk

[In the handwriting of Elijah Brush]


[In the handwriting of Solomon Sibley]


[In the handwriting of Elijah Brush]


[In the handwriting of Solomon Sibley]


[In the handwriting of Peter Audrain]